BENTON, Judge,
dissenting.
Although the transfer order recites that the “transfer hearing was conducted pursuant to proper notice to the juvenile [and] the juvenile’s parents,” the trial judge correctly ruled that “[t]he recitation of compliance ... [was] not necessarily conclusive.” See McBride v. Commonwealth, 24 Va.App. 30, 35, 480 S.E.2d 126, 128 (1997) (holding that the presumption was not overcome because the opposing party “offered no evidence to rebut the presumption”). Leavell contends that *21evidence in the record rebuts the presumption of accuracy. I believe we must remand for an evidentiary hearing.
Leavell’s motion in the circuit court contained an affidavit stating his father received no notice of the proceedings against Leavell. It alleges the existence of evidence which, if believed, would rebut the presumption of accuracy of the prior order. The Commonwealth also asserted it had testimonial evidence that would have buttressed the presumptive accuracy of the order.
The trial judge’s finding that Leavell had not rebutted the presumption of accuracy rested primarily on Leavell’s failure to object to the order within twenty-one days of its entry and also on the ten-year delay in filing his motion. Neither lapse of time renders the order unassailable. No evidence in the record proved that, until Leavell filed the current motion, he was aware that his father did not receive notice. The affidavit alleges that the father’s whereabouts were known to Leavell and his mother, not that they had discussed this criminal charge and trial with him. Furthermore, the notice at issue in this case implicates the subject matter jurisdiction of the trial court. See David Moore v. Commonwealth, 259 Va. 431, 437, 527 S.E.2d 406, 409-10 (2000). Leavell’s objection to subject matter jurisdiction is not subject to waiver. Burfoot v. Commonwealth, 23 Va.App. 38, 51, 473 S.E.2d 724, 731 (1996). Therefore, the lapse in time cannot prevent Leavell from seeking to rebut the presumption of the accuracy of the order.
The Commonwealth contends that Leavell’s father’s affidavit does not assert that he did not know of the hearing. Thus, the Commonwealth argues that Leavell’s father may have had actual notice of the proceedings. Relying on Roach v. Director, Dep’t of Corrections, 258 Va. 537, 545, 522 S.E.2d 869, 872 (1999), the Commonwealth maintains that actual notice is sufficient to comply with the statute. I believe the Commonwealth reads Roach too broadly. Roach’s mother was actually present at the hearing and had received a summons to appear as a witness. 258 Va. at 545, 522 S.E.2d at 872. Therefore, the Supreme Court held that “any defect in the manner of *22notice to Roach’s mother was cured by her appearance at the hearing and the absence of any objection at the hearing to the adequacy of that notice.” Id. In this case, however, the transcript of the transfer hearing indicates and the trial judge found that Leavell’s “father was not present” at the hearing. Thus, the holding of Roach does not apply to the circumstance here and the omission in the father’s affidavit that the Commonwealth alleges is irrelevant.
I would hold that Leavell’s motion raised an issue about the accuracy of the original transfer order and about the notice to his father. Both issues implicate the court’s exercise of its jurisdiction. See David Moore, 259 Va. at 437, 527 S.E.2d at 409-10. Because of the factual discrepancy that is presented by the pleadings, the trial judge should have held an evidentiary hearing on this matter to determine whether Leavell’s father had received the required notice. Therefore, I would reverse the order and remand for an evidentiary hearing on the issue of whether Leavell’s evidence proves that the Commonwealth failed to give the required notice under Baker and former Code § 16.1-263.